Citation Nr: 1116948	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to an initial compensable rating prior to September 8, 2008, and a rating in excess of 10 percent as of September 8, 2008 for a mid-back scar resulting from excision of melanoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the RO in Chicago, Illinois which, in pertinent part, denied service connection for a bilateral hearing loss disability and granted service connection for a post operative mid-back scar, assigning a noncompensable rating effective December 1, 2002.  

In July 2006, the Veteran testified at a Travel Board hearing at the Chicago RO.  A transcript of the hearing has been associated with the claims file. 

In February 2007, the Board remanded the appeal for additional development. 

In a November 2008 rating decision, the RO granted a 10 percent rating for the Veteran's scar effective from September 8, 2008.  Because this increase did not represent a grant of the maximum allowable benefit, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2009, the Board remanded these claims again for additional development.

The Board notes that the Veterans Law Judge who conducted the July 2006 hearing is no longer employed by the Board.  A Board member who conducts a hearing must participate in the decision on appeal, and if he or she is unable to participate in the decision the claimant must be afforded an opportunity to have another hearing.  38 U.S.C.A. § 7107(c) (West 2002).  Thus, in a February 2010 letter, the Veteran was offered an opportunity to testify at a new Board hearing.  The Veteran submitted a March 2010 response to this letter indicating that he wished to testify at a Board hearing at his local regional office.  Therefore, in April 2010, the Board remanded this case to schedule another Board hearing.  A hearing was accordingly scheduled for September 22, 2010.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  As such, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's right ear hearing loss disability had its onset in active service. 

2.  A current left ear hearing loss disability has not been shown during the pendency of this claim.

3.  The Veteran's mid-back scar is 4.0 by .8 centimeters in size, superficial, stable, and tender to touch. 

4.  The Veteran has not had any recurrence or metastasis of melanoma and there are no residuals apart from the mid-back scar. 


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  A left ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  Prior to September 8, 2008, the criteria for a 10 percent rating, but no more, have been met for a painful or unstable scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2002, 2003, 2010).

4.  As of September 8, 2008, the criteria for a rating in excess of 10 percent for a painful or unstable scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2002, 2003, 2010).

5.  A separate rating for local recurrence or metastasis of melanoma, or other residuals thereof, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a right ear hearing loss disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Notifying the Veteran of what evidence is necessary to substantiate the claim in both service connection claims and initial rating cases requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a January 2003 letter informed the Veteran of the first three elements of service connection and of VA's and the Veteran's respective responsibilities for obtaining evidence in support of his claims.  However, the letter did not provide notice with respect to the degree of disability or effective date.  Letters dated in May 2007 and May 2009 provided all notice required under the VCAA.  Although these letters were not sent prior to the initial rating decision, the Veterans claims were not prejudiced by the delay as the Veteran had an opportunity to submit additional information and evidence before his claims were subsequently readjudicated and a supplemental statement of the case issued in November 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board also notes that service connection has been granted for the Veteran's scar and therefore section 5103(a) notice is no longer required.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that once service connection has been granted and a disability rating and effective date assigned, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled; see also Dingess, 19 Vet. App. at 484.  Moreover, because the Board finds that the preponderance of the evidence weighs against the Veteran's claim for a left ear hearing loss disability, any question as to the degree of disability or effective date to be assigned is rendered moot and no further notice is needed.  As such, the Board concludes that the duty to notify has been satisfied.  See Mayfield, 19 Vet. App. at 115. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination of the veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

With respect to the Veteran's claim for a left ear hearing loss disability, the RO provided the Veteran with an appropriate VA examination most recently in September 2008.  An addendum to the examination report was furnished by the examiner in October 2009 clarifying her opinion.  The Board finds that the September 2008 VA examination report and October 2009 addendum are adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, examined the Veteran, to include conducting indicated tests and studies, and provided a complete rationale for the opinion stated which is based on the clinical findings made on examination and the evidence of record.  Moreover, as will be discussed below, the Board finds that a current left ear hearing loss disability has not been established.  Thus, any deficiency with respect to the examiner's nexus opinion is moot as the Veteran must have a current disability in order to be entitled to service connection.  Accordingly, the Board finds that no further examination or opinion is required.

With respect to the Veteran's appeal of the evaluation of his mid-back scar, an appropriate VA examination was performed in September 2008.  The examiner also issued a September 2008 addendum to the examination report after reviewing the claims file and the Veteran's medical history.  The Board finds that the September 2008 VA examination report and addendum are adequate for the purpose of evaluating the Veteran's mid-back scar.  In this regard, the examiner reviewed the claims file and took into account the Veteran's medical history, interviewed and examined the Veteran, and described the Veteran's scar in sufficient detail to ensure that the Board's decision on this claim is one that is fully informed.  See Ardison v. Brown 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. at 124)).  The Veteran has not stated and there is no evidence suggesting that there has been a material change in the severity of the Veteran's scar since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Procedural Due Process

A. Stegall

In February 2007, April 2009, and April 2010, the Board remanded these claims for further development and to ensure that all due process requirements were satisfied.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In its February 2007 remand, the Board instructed the agency of original jurisdiction (AOJ) to send the Veteran a VCAA notice letter compliant with the requirements set forth in the section above and which informed the Veteran to submit any pertinent evidence in his possession.  Such a notice letter was sent in May 2007.  The Board also instructed the AOJ to obtain all VA treatment records not already in the file pertaining to the Veteran's scar and residuals of melanoma, to include a VA treatment record dated on or around July 17, 2006 at the VA outpatient clinic in Joliet, Illinois.  With respect to this last record, the Veteran had indicated at the Board hearing held on July 18, 2006 that he had received treatment the day before for his scar at the Joliet VA clinic.  The Veteran's VA treatment records from 2003 to 2009 were accordingly obtained and associated with the file, including a July 17, 2006 VA treatment record from the Joliet VA clinic.  Finally, the Board instructed the AOJ to provide appropriate VA audiological and dermatological examinations and thereafter to readjudicate the Veteran's claims.  As discussed above, the Veteran was provided such examinations in September 2008 and the Board finds that they are adequate and responsive to the Board's remand directives.  The Veteran's claims were readjudicated by the AOJ in November 2009 and an SSOC issued.  As such, the Board finds that there has been substantial compliance with its February 2007 remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

In the Board's April 2009 remand, the AOJ was instructed to send the Veteran another VCAA notification letter, which was sent in May 2009.  The Board also requested a nexus opinion from the audiologist who examined the Veteran in September 2008.  Such an opinion was issued in the October 2009 addendum to the September 2008 examination report.  Further, the AOJ was instructed to provide the criteria under Diagnostic Code 7833 pertaining to malignant melanoma and its residuals in an SSOC and to consider this diagnostic code in evaluating the Veteran's residuals of melanoma.  These instructions were accomplished in the November 2009 SSOC.  Finally, the AOJ was instructed to clarify the basis for the increased rating of 10 percent for the Veteran's mid-back scar, effective September 8, 2008.  In this regard, the Board noted that the current criteria for evaluating scars did not apply to claims filed before October 23, 2008.  See 73 Fed. Reg. 54708 (2008).  The AOJ explained in the November 2009 SSOC that the increased rating was based on the earliest evidence showing that the Veteran's scar was painful, and that the ten percent rating was granted under the previous rating criteria in effect during the pendency of this claim.  Based on the foregoing, the Board finds that there has been substantial compliance with its April 2009 remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

As discussed above, this claim was remanded by the Board in April 2010 to afford the Veteran another opportunity to testify at a Board hearing.  A hearing was scheduled for September 2010 and the Veteran did not appear.  The Veteran has not provided a reason for his failure to appear or requested another hearing.  Accordingly, the Board finds that there was substantial compliance with its April 2010 remand directive.  See id.  

In sum, the Board finds that there has been at least substantial compliance with all of its remand directives and therefore further action is not required.  See id.

B. Bryant

As noted above, the Veteran testified at a hearing before the Board in July 2006.  Under 38 C.F.R. § 3.103(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, at the time of the July 2006 hearing, the outstanding issues were whether the Veteran had a current hearing loss disability in either ear and, if so, whether it was incurred in or aggravated by active service; and, whether the Veteran's mid-back scar met the criteria for a higher rating.  Although the Veteran was asked questions pertaining to these issues, the Veteran was not told directly what the outstanding issues were.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  However, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claims have been fully developed, to include obtaining the Veteran's VA treatment records and providing adequate VA medical examinations which thoroughly addressed all the issues raised in these claims, as discussed in the VCAA section above.  The Veteran has not identified any additional information or evidence relevant to these claims.  Thus, the outcomes of these claims have not been affected with respect to any error in explaining the outstanding issues, and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 115.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claims at the hearing.  As discussed above, the Board attempted to obtain the VA treatment record dated in or around July 17, 2006 at the Joliet VA clinic referenced by the Veteran at this hearing.  There is no indication of any other outstanding evidence that may have been overlooked.  See Bryant, 23 Vet. App. at 497-98.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.   

Accordingly, the Board finds the hearing officer's duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant have been satisfied, and that any deficiencies in this regard were harmless error.  Moreover, because the Veteran has already been offered an opportunity to testify at another Board hearing and did not appear, the Board finds that any further inquiry into the adequacy of the July 2006 Board hearing is moot. 

III. Service Connection

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability.  For the following reasons, the Board finds that service connection is warranted for a hearing loss disability of the right ear but not the left ear. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under the first Shedden element, there must be competent evidence of a current hearing loss disability.  In this regard, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Board finds that the Veteran has a current disability hearing loss disability in the right ear but not the left ear.  Specifically, a February 2003 VA examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
15
15
15
20
10

The Veteran's speech recognition scores using the Maryland CNC word list were 100 percent for the right ear and 96 percent for the left ear.  The Veteran's audiogram and speech recognition scores in the February 2003 VA examination report show that the Veteran's hearing was normal in both ears.  See id.

The September 2008 VA examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
15
LEFT
25
20
25
20
23

The Veteran's speech recognition scores were 92 percent for the right ear and 96 percent for the left ear.  The audiogram shows that the Veteran had some hearing loss in both ears which was not severe enough to be considered disabling under VA law.  See 38 C.F.R. § 3.385.  Indeed, the examining audiologist found that the Veteran had normal hearing in both ears.  Nevertheless, the Veteran's speech recognition score of 92 percent for the right ear establishes the presence of a right ear hearing loss disability under VA law.  See id.  However, the Veteran's speech recognition score of 96 percent for the left ear does not establish a hearing loss disability for that ear.  See id.

Accordingly, the Board finds that the Veteran does not have a hearing loss disability in the left ear as there is no other competent evidence during the pendency of this claim showing the presence of a left ear hearing loss disability.  The Board acknowledges the Veteran's contention that he has a hearing loss disability of the left ear.  However, the presence of a hearing loss disability must be established by clinical testing in the form of an audiogram or a speech recognition test, as discussed above.  See 38 C.F.R. § 3.385.  Thus, while the Veteran is competent to state that he has hearing loss, he is not competent to determine whether it is disabling under VA law as this is an issue which is medical in nature and not subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Shedden, 381 F.3d at 1166-67; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of competent evidence showing a current disability of the left ear during the pendency of this claim, service connection must be denied.  See id.

With respect to the Veteran's right ear hearing loss disability, the Board finds that the second and third Shedden elements have been met.  Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Here, the Veteran served as a band member in the Air Force for about twenty years during which time he was routinely exposed to hazardous noise, as noted in a June 2000 service treatment record.  An April 1993 workplace hazard exposure summary reflects that the Veteran was exposed to hazardous noise during rehearsal and performance.  Noise dosimetry showed that the noise level was above the normal limit.  Likewise, an October 1997 workplace hazardous exposure summary reflects that the Veteran was exposed to hazardous noise as a musician and band craftsman.  Noise dosimetry, including for repair of instruments, showed noise levels above the normal limit.  This evidence establishes that the Veteran was exposed to hazardous noise during service.  See 38 U.S.C.A. § 1154(a).

The Board also finds that the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss had its onset in active service.  A January 1985 service audiogram, which was used as a baseline in subsequent service hearing evaluations, showed puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5

This audiogram shows that the Veteran's hearing was normal at this time.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.

Several years later, a September 1991 service treatment record reflects that the Veteran reported that his hearing was poorer.  The treating provider emphasized the importance of wearing hearing protection.

A January 1993 period service examination report reflects a diagnosis of bilateral high frequency hearing loss. 

An August 2001 service audiogram reflects puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
20

Although this audiogram reflects normal hearing as defined under Hensley, 5 Vet. App. at 157, the examiner noted that there was a significant threshold shift compared with the January 1985 reference audiogram.  The Veteran was informed of the change in his hearing.  

An August 2002 service audiogram reflects puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
20

This report likewise shows that the Veteran had normal hearing at this time.  See id.  However, a "significant threshold shift" was again noted.  This report specifies that, as compared with the Veteran's January 1985 reference audiogram, there were threshold shifts of 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The Veteran was informed of the change in his hearing.

Based on the foregoing evidence, the Board finds that the second Shedden has been met.  Although the Veteran's in-service puretone thresholds did not show abnormal hearing under VA law, he was exposed to hazardous noise and was found to have some decline in his right ear hearing during active service. 

Under the third Shedden element, a nexus must be shown between the Veteran's hazardous noise exposure and/or decline in right ear hearing during service, and his current right ear hearing loss disability.  As discussed above, the Veteran's right ear hearing was shown to be normal in the February 2003 VA examination report.  However, the September 2008 VA examination report establishes a right ear hearing loss disability.  In the October 2009 addendum to the September 2008 VA audiological examination report, the examiner opined that because the Veteran had normal puretone thresholds in all of the audiograms during service, the Veteran's current right ear hearing loss disability was not caused by or a result of noise exposure during service. 

In carefully reviewing the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's current right ear hearing loss disability was incurred in active service.  In this regard, some right ear hearing loss during service has been shown.  Specifically, the Veteran reported worsening hearing in the January 1991 service treatment record and in the September 1993 service treatment record he was diagnosed with high frequency hearing loss.  Moreover, a significant threshold shift was noted in the August 2001 and August 2002 service audiograms as compared with the January 1985 audiogram.  The Veteran also has submitted statements in support of his claim indicating that he has experienced hearing loss ever since his period of active service.  Although the Veteran's hearing was technically within normal limits during service as defined under VA law, the fact that the Veteran did not have disabling hearing loss during service does not preclude service connection for a current hearing loss disability.  See Hensley, 5 Vet. App. at 159 (holding that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  Here, because the Veteran was exposed to hazardous noise in service for roughly twenty years and had some decrease in his right ear hearing while on active duty that has continued to the present time, the Board finds that the evidence is at least in equipoise with regard to the third Shedden element.  

The Board has considered the VA examiner's opinion that the Veteran's right ear hearing loss is not related to service.  However, the Board finds that this opinion is at least counterbalanced by the evidence supporting a nexus to service.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (holding that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim). 

Accordingly, the Board finds that evidence is at least in equipoise with respect to the Veteran's claim for a right ear hearing loss disability.  Consequently, the benefit-of-the-doubt rule applies, and service connection for a right ear hearing loss disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

As discussed above, the evidence does not show the presence of a left ear hearing loss disability as defined under VA law.  Thus, the preponderance of the evidence is against the Veteran's claim for a left ear hearing loss disability.  As such, the benefit-of-the-doubt rule does not apply, and service connection for a left ear hearing loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

IV. Increased Rating

The Veteran contends that he is entitled to an initial compensable rating prior to September 8, 2008, and a rating in excess of 10 percent as of September 8, 2008 for his service-connected mid-back scar, which is a residual of a melanoma excision.  For the reasons that follow, the Board concludes that a 10 percent rating, but no higher, is warranted prior to September 8, 2008.  The Board further finds that a rating in excess of 10 percent is not warranted as of September 8, 2008. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service- connected.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  Id.  

The Veteran's scar of the mid-back has been rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  The Board notes that the Veteran initially filed this claim in August 2002 and the rating criteria for evaluating scars have been amended twice during the pendency of this claim.  The first amendment went into effect on August 30, 2002.  See 67 Fed. Reg. 49,590-9 (July 31, 2002).  The second amendment does not apply to claims submitted prior to October 23, 2008.  See 73 Fed. Reg. 54708.  Thus, the current version of the rating criteria pertaining to scars will not be applied to the present claim.  See id.  

Nevertheless, the Board finds it may apply the criteria in effect during the pendency of this claim prior to August 30, 2002 to the entire period on appeal.  In this regard, the Board may no longer simply apply the rating criteria most favorable to a veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit); VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, neither Kuzma nor the General Counsel opinion prohibits the application of a prior regulation in effect during the pendency of a claim to the period on or after the effective date of a new regulation.  Thus, the Board finds that it may still apply the prior version of 38 C.F.R. § 4.118 to the period on or after August 30, 2002, which is the effective date of the amended criteria.  As will be discussed below, the evaluation under both versions of the rating criteria is the same. 

Under DC 7804 as in effect prior to August 30, 2002, a 10 percent rating is provided for scars which are superficial, tender, and painful on objective demonstration.  See 38 C.F.R. § 4.118 (2001).

Here, the February 2003 VA examination report reflects that the Veteran had a mid-back scar at the site of a 1998 excision of melanoma.  It was noted that the Veteran did not have any problems after the excision.  The Veteran's mid-back scar was considered "asymptomatic."  The scar was described as being 3.5 centimeters by .8 centimeters and raised at the mid back.  No ulceration, exfoliation, or associated systemic or nervous manifestations were noted. 

At the July 2006 Board hearing, the Veteran stated that his scar was painful to touch and also itched.  

The September 2008 VA examination report reflects that the Veteran's scar itched and was tender to touch.  The Veteran reported difficulty sleeping on the side of the scar, which caused him to wake up at night.  The scar was described as being 4.0 by .5 centimeters with a widened center that was atrophic.  The scar was superficial and without scaling.  Slight tenderness was reported to light touch.  There was no adherence, ulceration, break-down, or underlying tissue loss.  The scar was not elevated or depressed.  The scar did not impose a restriction on movement, and was not subject to inflammation, edema, or keloid formation.  A September 2008 addendum to this examination reflects that the examiner reviewed the claims file and considered the Veteran's medical history pertaining to the excision of the melanoma.  However, the examiner did not amend his findings with regard to the present state of the Veteran's scar. 

In a statement received by VA in 2002, the Veteran stated that he did not remember telling the examiner during the September 2003 VA examination that his scar was not tender or painful.  He indicated that it had in fact been painful to touch at the time.  

The Veteran's VA treatment records do not reflect complaints or descriptions of the Veteran's mid-back scar. 

Based on the criteria in effect prior to August 30, 2002, and giving the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted under DC 7804 since the Veteran submitted the present claim.  Although no symptoms were apparently reported at the time of the September 2003 VA examination, the Veteran has stated that the scar has always been painful.  The Board finds the Veteran to be credible.  Thus, the criteria for a 10 percent rating have been met throughout the pendency of this claim under DC 7804.  See 38 C.F.R. § 4.118.  This was the highest rating available under DC 7804 as in effect prior to August 30, 2002 and, as will be shown below, after August 30, 2002.  Accordingly, a rating in excess of 10 percent under DC 7804 based on the earlier criteria is not provided by VA law.  See id.

The Board has also considered whether a higher or separate evaluation is warranted under another diagnostic code.  Under the criteria in effect prior to August 30, 2002, scars which are superficial, poorly nourished and with repeated ulceration, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  When the requirements of DC 7804 and DC 7803 are not shown, a noncompensable rating is to be assigned.  38 C.F.R. § 4.31 (2001).  Diagnostic Code 7805 provides for rating scars based upon limitation of motion of the affected part.  See 38 C.F.R. § 4.118.

Here, there is no evidence showing that the Veteran's mid-back scar is poorly nourished with repeated ulceration or results in limitation of motion.  Thus, a separate rating is not warranted under DC 7803 or DC 7805 under the criteria in effect prior to August 30, 2002.

Under the version of DC 7804 that went into effect on August 30, 2002, a 10 percent rating is provided for scars which are superficial and painful on examination.  See 38 C.F.R. § 4.118 (2003).  As a ten percent rating has already been assigned based on this criteria, the amendment does not affect the evaluation of the Veteran's scar. 

The Board has considered the application of other diagnostic codes under the August 30, 2002 criteria.  DC 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under this diagnostic code, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2003).  A deep scar is defined as one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801, Note (2).  Here, the Veteran's scar has not been shown to be deep or to cause limited motion.  Nor has it been shown to exceed 39 square centimeters.  Rather, it has not been shown to be larger than 4.0 by .8 centimeters, using the highest measurements from both VA examination reports.  Thus, a compensable rating is not warranted under DC 7801.  See id.

Under DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  See 38 C.F.R. § 4.118.  Because the Veteran's scar does not exceed an area of 929 square centimeters, a separate compensable rating is not warranted under DC 7802.  

Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  See 38 C.F.R. § 4.118.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  Here, there is no evidence of record showing that the Veteran's scar has been unstable and thus a separate compensable rating is not warranted under DC 7803.  See id.  

Under DC 7805 scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  Here, the February 2003 and September 2008 VA examinations indicate that the Veteran's scar does not impose any limitation of motion.  Although the Veteran has reported that he has trouble sleeping on his back due to the scar, the Board does not find that this amounts to a limitation of motion.  Thus, a separate rating is not warranted under DC 7805 for limitation of motion.  See id. 

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's mid-back scar is not warranted at any point since the Veteran's initial claim for service connection.  Thus, staged ratings are not appropriate for the period of time covered by this claim.  See Fenderson, 12 Vet. App. at 126. 

As noted above, the Veteran's mid-back scar is a residual of an excision of melanoma.  Under DC 7833, malignant melanoma is rated as scars (DC's 7801, 7802, 7803, 7804, or 7805), disfigurement of the head, face, or neck (DC 7800), or impairment of function (under the appropriate body system).  38 C.F.R. § 4.118.  If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment until a VA examination, to be completed six months following such treatment, or subsequent examination shows that a change in evaluation is warranted.  Id.  If there has been no local recurrence or metastasis, evaluation will be made on residuals.  Id.  

Here, there is no evidence indicating that the Veteran has had a recurrence or metastasis of melanoma.  The only residual shown by the evidence of record is the Veteran's mid-back scar, which has already been evaluated as 10 percent disabling.  Thus, a higher rating is not warranted under DC 7833.  See id.

The Veteran has also stated that his history of melanoma has caused him a lot of distress, as he fears that it might return some time.  Service connection for a mental disorder secondary to the Veteran's residuals of melanoma was denied in a May 2005 rating decision, which the Veteran did not appeal.  This issue is therefore not before the Board.  See 38 C.F.R. §§ 20.101, 20.200 (2010).  While the Board acknowledges and sympathizes with the Veteran's distress, a higher rating is not warranted under the criteria for evaluating residuals of melanoma.  See 38 C.F.R. § 4.118, DC 7833.  

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and there is no evidence of record indicating that the Veteran is unable to work by virtue of his mid-back scar.  As such, the issue of entitlement to TDIU will not be considered in this decision.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected mid-back scar is contemplated by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's scar presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether a rating of 10 percent is warranted prior to September 8, 2008 for the Veteran's mid-back scar.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 10 percent rating, but no higher, prior to September 8, 2008 is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent as of September 8, 2008 for the Veteran's mid-back scar.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent is denied.  See id.


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to an initial 10 percent rating, but no higher, prior to September 8, 2008 for a mid-back scar resulting from excision of a melanoma is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent as of September 8, 2008 for a mid-back scar resulting from excision of melanoma is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


